FAY, Circuit Judge,
concurring:
Though agreeing completely with Judge Johnson’s opinion for the court, I feel compelled to add these few words.
Some years ago a very wise and experienced trial judge said, “Professional courtesy is the lubricant that allows the wheels of justice to turn smoothly.”1 The courts of this nation cannot function without the full support of all members of the bar. Attorneys are officers of the court. It is their primary responsibility to see that our system of jurisprudence works.
Unfortunately, in my opinion, the last twenty five years have seen a great rise in the number of individuals admitted to the practice of law and a great decline in professional standards. Sheer numbers makes it impossible for judges to “teach” young lawyers how to practice law. Such instruction must come from a combination of all segments of the legal profession.
Appellant is a member of one of our nation’s most respected law firms. Clearly, he should have known his conduct was totally abhorrent to the standards of our profession. No client—large or small, rich or poor, with or without influence—can be allowed to corrupt our system of jurisprudence to protect his, her or its self interests.
It is my personal observation that too many practitioners have “sold out to the client.” While the actual numbers of those who have done so may not be great, the trend can be disastrous! Advocacy must be carried out within the rules. The English differentiate between “solicitors” and “barristers.” Barristers receive special training and present the cases in court. Their traditional values, quality of scholarship and loyalty to the courts is known world-wide. In this country we have developed many certification procedures for specialists in certain areas of the law. The federal courts are implementing new procedures for the admittance of practitioners in an effort to improve the quality of advocacy. What we must never forget is that we all serve as “officers of the court.” Failing in this endeavor, we will lose much more than merely the case at hand.

. Circuit Judge Grady Crawford, Circuit Court in and for the Eleventh Judicial Circuit of Florida, Dade County, Florida,